Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 1 of 16 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

GULF COAST MARKETING GROUP, INC.,         )
                                          )
             Plaintiff,                   )
                                          )
v.                                        )                           Case No.: 2:21-cv-78
                                          )
JTH TAX, LLC, d/b/a Liberty               )
Tax Service,                              )
                                          )
             Defendant.                   )
__________________________________________)

Serve:
         JTH Tax, LLC d/b/a Liberty Tax Service
         Attn: C T Corporation System, Registered Agent
         4701 Cox Road, Ste. 285
         Glen Allen, Virginia 23060


                                          COMPLAINT

         COMES NOW the Plaintiff, Gulf Coast Marketing Group, Inc. (“Gulf Coast”), by counsel,

for its Complaint against Defendant, JTH Tax, LLC d/b/a Liberty Tax Service (“Liberty Tax”),

and hereby state as follows:

                                            The Parties

         1.     Gulf Coast is an Illinois Corporation with its principal place of business located at

PO Box 3166, Springfield, Illinois 62708. Gulf Coast is a member of the Liberty Tax Area

Developer Association.

         2.     Liberty Tax is a Delaware limited liability company with its headquarters and

principal place of business located at 2387 Liberty Way, Virginia Beach, VA 23456. Liberty Tax

is a successor in interest to JTH Tax, Inc. d/b/a Liberty Tax Service.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 2 of 16 PageID# 2




                                  Subject Matter Jurisdiction

       3.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

diversity between the parties and the amount in controversy, excluding interest and costs,

exceeds $75,000.

                                      Personal Jurisdiction

       4.      Personal jurisdiction over Liberty Tax exists in Virginia because, among other

reasons, Liberty Tax is incorporated in Virginia.

                                              Venue

       1.      Venue is proper in this Court because, among other reasons, it is a permissible

venue under 28 U.S.C. § 1391 as a district in which Liberty Tax is subject to personal jurisdiction.

                                       Statement of Facts

       2.      Liberty Tax is in the business of selling franchises engaged in the preparation of

tax returns as well as area development territories that support the franchisees within their

prescribed geographic boundaries.

       3.      In 2008, Justin Williams (“Williams”) and his wife were approached by

representatives of Liberty Tax and offered an opportunity to move to a remote area in Texas and

operate an area development territory near that area as well as a couple of franchises.

       4.      Williams decided to risk everything, including his family’s future and life savings,

based on the opportunity as described to him by Liberty Tax, and packed all of his family’s

belongings into a U-Haul and uprooted his family from Indiana to Texas.

       5.      On or about February 26, 2009, Williams, as a tenant in common with two others,

signed an Assignment and Amendment to an Area Developer Agreement that was created on or

about April 15, 2008 (the “Agreement”). Through this Agreement, Williams and his co-tenants
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 3 of 16 PageID# 3




obtained the exclusive right to sell and support tax preparation franchises for Liberty Tax within

certain areas in Mississippi and Texas (the “Territory”), for a ten-year period. The Agreement was

set to expire April 15, 2018. See attached Exhibit A.

       6.      On or about October 20, 2011, the Area Developer on the Agreement was changed

again from Williams and his co-tenants to Gulf Coast, an entity Williams and his co-tenants

created. See id.

       7.      The Agreement provided that area developers, like Gulf Coast, were entitled to “an

amount equal to 50% of all ongoing royalties received by Liberty, if any, from a Franchisee during

the Term” of the Agreement. Agreement, ¶ 3.3.

       8.      The payment to Gulf Coast of any royalties, franchise fees, and/or interest collected

by Liberty Tax from a franchisee was to be paid to Gulf Coast “not later than the last day of the

next calendar month.” Id. at ¶ 3.10.

       9.      E-filing fees are considered a tax preparation fee and must be included in the

calculations when determining royalty payments to the area developers.

       10.     However, Liberty Tax did not always include the e-filing fees in its calculation of

royalty payments to Gulf Coast, and, consequently, Gulf Coast did not receive the proper amount

due to it from Liberty Tax.

Liberty Tax Wrongfully Terminates the Agreement

       11.     The following were well-known, general corporate policy and practice at Liberty

Tax, as set forth by former Liberty Tax leadership: 1.) strict 180-day renewal notices for area

development territories were not generally enforced when entities and agreements were in good

standing, and 2.) though written notice to renew was required by Liberty Tax’s agreements, oral

notice of territory renewals were generally accepted by Liberty Tax.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 4 of 16 PageID# 4




       12.     For this reason, when the end of the ten-year term for the Agreement, April 15,

2018, came and went, Gulf Coast did not believe there was any cause for concern.

       13.     Additionally, Gulf Coast never received any notice or letter from Liberty Tax

regarding renewal or any allegation of a breach by Gulf Coast of its obligations.

       14.     Thus, Gulf Coast continued to operate its Territory as usual, in accordance with the

Agreement.

       15.     On August 13, 2019, Williams, on behalf of Gulf Coast, had a call with a

representative of Liberty Tax, Cory Hughes (“Hughes”), to discuss renewing the Territory.

       16.     Hughes directed Williams to reach out to another representative of Liberty Tax,

Renee Harvey (“Harvey”).

       17.     Harvey indicated that, in order to renew the Agreement, she would need to send

him an “Exhibit M” to fill out. See attached Exhibit B.

       18.     Harvey sent the requested “Exhibit M” out to Williams on that same day, August

13, 2019.

       19.     However, on August 14, 2019, before Williams could respond and fill out the

“Exhibit M” document, Gulf Coast received a termination notice from Liberty Tax for the

Territory. See attached Exhibit C.

       20.     Liberty Tax stated, as its basis for termination, that Gulf Coast “chose not to enter

into a new area developer agreement, and [it] failed to notify Liberty in writing at least 180 days

prior to the expiration of the [Agreement].” Id.

       21.     Surprised and concerned, Williams promptly followed up with Hughes via phone

call as well as Harvey through multiple email communications on August 15, 2019. See attached

Exhibit D.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 5 of 16 PageID# 5




       22.     Harvey responded and stated, “I can confirm that upon execution of the Exhibit M,

you can then disregard the [termination notice] . . . .” This email was immediately followed up by

another email from Harvey stating, “that came from . . . Will Harvey Senior Corporate Counsel.”

Id.

       23.     On August 16, 2019, Williams, on behalf of Gulf Coast, completed and delivered

to Liberty Tax the requisite “Exhibit M.” See id.

       24.     On August 27, 2019, Harvey confirmed, via email, her receipt of the “Exhibit M”

but indicated that Williams would need to wait until the conclusion of the fourteen (14) day holding

period required by Liberty Tax. See attached Exhibit E.

       25.     After the holding period ended, the Liberty Tax representative stated that Liberty

Tax’s legal department would send a new agreement for Gulf Coast’s representatives to sign. See

id.

       26.     Gulf Coast, in accordance with Liberty Tax’s instructions, waited for the

agreement, but Liberty Tax failed to provide any documents.

       27.     Though the new agreement had not arrived, Gulf Coast continued to run its

Territory based on the representation from Liberty Tax’s legal counsel that it could “disregard”

the termination notice upon execution of the “Exhibit M.”

       28.     Liberty Tax apparently agreed with the renewed status of the Territory and

continued to pay royalties, with the exception of royalties for some existing franchisees who

required off-season financing.

       29.     Then, again, without warning or notice, Liberty Tax sent another termination letter

on July 20, 2020. See attached Exhibit F.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 6 of 16 PageID# 6




       30.       The basis for the termination was Gulf Coast’s “fail[ure] to notify Liberty in writing

at least 180 days prior to the expiration of the [Agreement].” Id.

       31.       This termination basis was wholly improper based on the fact that Gulf Coast had

already expressed its desire to renew its Agreement in August of 2019, Liberty Tax stated that

Gulf Coast could “disregard” the termination notice, and that Liberty Tax accepted Gulf Coast’s

renewal notice by paying royalties and stating that it would send a new agreement for the Territory.

       32.       To the extent Gulf Coast failed to comply with any other material obligation of the

Agreement, Liberty Tax’s basis for termination was also improper due to its failure to provide

notice and an opportunity to cure.

       33.       As a result, Liberty Tax’s wrongful termination and breach of the Agreement has

deprived Gulf Coast of its due profits and income and, after years of faithful service to Liberty

Tax, prevented it from growing and developing the business Gulf Coast and Williams worked so

hard to build.

Liberty Tax’s Wrongful Release of the Revised Agreements

       34.       At some point after Gulf Coast entered into the Agreement, Liberty Tax released

new uniform agreements (the “Revised Agreements”) to be entered into by all new area

developers, which contained materially different terms than what was contained within the

Agreement signed by Gulf Coast (as well as other similarly situated area developers).

       35.       While Liberty Tax initially informed existing area developers that they would be

permitted to renew their agreements with addendums to the Revised Agreements, in order to make

the terms the same as their existing area developer agreements, Liberty Tax changed course and

began requiring all area developers to execute the Revised Agreements “as-is” in order to renew.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 7 of 16 PageID# 7




        36.     The original Agreement signed by Gulf Coast and its predecessors contains the

following provision under Section 8.2:

        If Area Developer wishes to renew this Agreement, Area Developer must notify
        Liberty in writing at least one hundred and eighty (180) days before the expiration
        of this Agreement.

(emphasis added).

        37.     As of 2020, and upon information and belief 2021, Liberty Tax requires all

renewing area developers to execute the Revised Agreement, and Liberty Tax no longer permits

its area developers to renew their existing area developer agreements, or “this Agreement.”

                                 COUNT I
                 BREACH OF CONTRACT-WRONGFUL TERMINATION

        38.     The Plaintiff repeat and re-allege the paragraphs above as if fully stated herein.

        39.     The Agreement provides that to renew the Agreement, Gulf Coast needed to “notify

Liberty Tax in writing at least 180 days before the expiration of the Agreement.”

        40.     Alternatively, the Agreement provides in paragraph 8.2 that when the term ends,

“Liberty will provide the Area Developer with the right to enter into a new Agreement with Liberty

for the provision of services to Liberty similar to those in this Agreement.”

        41.     Gulf Coast provided notice of its intent to renew, and to the extent Liberty Tax

asserts that it did not receive timely and proper notice, Liberty Tax waived its right to enforce strict

compliance through emails signed by its representatives.

        42.     Although Liberty Tax should have renewed the Agreement, Liberty Tax also

breached the Agreement by failing to “provide” Gulf Coast “with the right to enter into a new

Agreement” with Liberty Tax at the end of the term.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 8 of 16 PageID# 8




       43.      Paragraph 8.3(b) of the Agreement gives an exclusive list of causes for which

Liberty Tax is permitted to terminate an area developer agreement without providing an

opportunity to cure. Liberty Tax has not cited any of those causes as the reason for termination.

       44.      Further, paragraph 8.3(b)(iv) of the Agreement provides that Liberty Tax may

terminate by written notice, and without the opportunity to occur, if “Area Developer fails to

perform any material obligation under this Agreement . . . , and such failure has continued for 30

days after Liberty sent written notice of such [b]reach to Area Developer.”

       45.      Gulf Coast performed as required under the Agreement and was at no point in

breach of any material obligation.

       46.      Moreover, Liberty Tax never issued Gulf Coast notice indicating that it believed it

to be in breach.

       47.      Liberty Tax therefore breached the Agreement by terminating the Agreement

without proper cause or notice.

       48.      As a direct and proximate result of Liberty Tax’s breach, Gulf Coast has been

damaged in the amount of its future profits for the term of the renewed Agreement and any

consequential damages due to the wrongful termination.

       WHEREFORE, in consideration of the foregoing, the Plaintiff respectfully request the

       following relief:

             1. An Order requiring Specific Performance that Liberty Tax reinstate and/or renew

                the Agreement and pay any royalties and payments that would have been otherwise

                due to be paid to Gulf Coast during the time period where the Agreement was

                wrongfully terminated;
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 9 of 16 PageID# 9




             2. In the alternative, direct and consequential damages in the amount of $932,296 for

                the lost profits related to the failure to renew the Agreement and the amount of

                franchise royalties not fully and timely paid; and

             3. Such other and further relief as this Court may deem just and proper.

                                COUNT II
             BREACH OF CONTRACT-FAILURE TO PAY FRANCHISE FEES

       49.      The Plaintiff repeat and re-allege the paragraphs above as if fully stated herein.

       50.      The Agreement states that “Liberty will pay Area Developer, as detailed under

Section 3.10, an amount equal to 50% of all ongoing royalties received by Liberty, if any, from a

Franchisee during the Term.”

       51.      In section 3.10, Liberty Tax guarantees that it “will pay Area Developer its share

of royalties, franchise fees, and interest not later than the last day of the next calendar month.”

       52.      Liberty Tax breached the Agreement by failing to pay Gulf Coast its full share of

the royalties and fees owed to it, for example, its portion of the newly enacted e-filing fees charged

by Liberty Tax to the Franchisees, by the deadline stated in section 3.10 of the Agreement.

       53.      As a direct and proximate result of Liberty Tax’s breach, Gulf Coast has been

damaged in the amount of the franchise royalties not fully and timely paid to it by Liberty Tax.

       WHEREFORE, in consideration of the foregoing, the Plaintiff respectfully request the

following relief:

             1. Direct and consequential damages in the amount of $25,000; and

             2. Such other and further relief as this Court may deem just and proper.

                           COUNT III
BREACH OF THE AGREEMENT- FAILURE TO PROVIDE RENEWAL AGREEMENT
                    UNDER THE SAME TERMS

       54.      The Plaintiff repeat and re-allege the paragraphs above as if fully stated herein.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 10 of 16 PageID# 10




       55.    Liberty Tax’s actions with regard to the Agreement have made it impossible for

Gulf Coast to renew its Agreement, in violation of the terms of the Agreement.

       56.    The Agreement provides that Gulf Coast may renew “this Agreement” if timely

notice is given to Liberty Tax. See Agreement, §8.2.

       5.     Liberty Tax received notice of an intent to renew the Agreement.

       6.     However, Liberty Tax has failed to provide an opportunity to Gulf Coast to renew

the Agreement.

       7.     Liberty Tax’s failure to provide a proper renewal agreement has prevented Gulf

Coast from exercising its right to renew the Agreement.

       8.     This interference with Gulf Coast’s contractual rights constitutes a breach of the

Agreement.

       9.     Additionally, Liberty Tax does not presently allow any existing Liberty Tax area

developers to renew their existing agreements. Instead, Liberty Tax requires all existing area

developers to enter into a Revised Agreement with materially different terms.

       57.    The Revised Agreement contains material changes to the terms and conditions of

the Agreement, including the following changes:

             A. Paragraph 3.3 of the Revised Agreement does not specify the percentage of fees

                 or royalties payable to area developers and it should provide for the same 50%

                 compensation as the original area developer agreement. Specifically, the Revised

                 Agreement removes the area developer’s right to receive a 50% royalty payment

                 for Liberty Tax owned stores. Additionally, the Revised Agreement requires area

                 developers to provide support to Liberty Tax owned stores, even though they

                 receive no payment of royalties from the Liberty Tax owned stores.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 11 of 16 PageID# 11




             B. Paragraphs 3.15 and 3.16 were added, which include the ability for Liberty Tax

                 to deduct amounts allegedly owed to Liberty Tax from payments to the area

                 developer, without any documentation or support, and the imposition of a

                 $10,000 transfer fee for any transfer of the agreement;

             C. Paragraph 4.1 was amended to eliminate compensation for undeveloped

                 territories that Liberty Tax re-acquires from area developers and expands the

                 population of territories subject to re-acquisition, imposes two performance goals

                 and permits Liberty Tax to delete active, revenue-producing franchises if the

                 franchisee doesn’t meet the performance goals, and removes the language stating

                 that deletion of territories was the “sole remedy” for failure to meet performance

                 goals.

             D. Paragraph 8.1 was amended to reduce the term of the Revised Agreement from

                 ten years to six years; and

             E. Paragraph 8.8(f) was added to impose liability on the area developer for any

                 attorney’s fees Liberty Tax incurred in enforcement of the Revised Agreement or

                 its successful defense of such an action by the area developer.

       58.     Among other things, under the Revised Agreement, Gulf Coast would make less

profit from its territory than it would under the original Agreement.

       59.     These material changes also alter the nature of the area developer agreement and,

therefore, constitute a breach of the Agreement’s provisions obligating Liberty Tax to provide Gulf

Coast the ability to renew the same Agreement.

       60.     As the direct and proximate result of Liberty Tax’s actions, Gulf Coast have been

damaged.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 12 of 16 PageID# 12




        WHEREFORE, in consideration of the foregoing, the Plaintiff respectfully request the

following relief:

              1. An Order requiring Specific Performance that Liberty Tax present Gulf Coast with

                  a new agreement that does not contain materially different terms and allow Gulf

                  Coast to renew its Agreement under the same terms as the original Agreement; and

              2. Such other and further relief as this Court may deem just and proper.

                                              COUNT III
                                               FRAUD

        61.       The Plaintiff repeat and re-allege the paragraphs above as if fully stated herein.

        62.       Liberty Tax, through its agents, falsely represented: a.) that it would be providing

certain renewal documents to Gulf Coast, even though it never intended to do so and b.) that Gulf

Coast could disregard its termination notice.

        63.       Liberty Tax knew its representations were false and intended to deceive Gulf Coast

into believing its Agreement had been renewed so that they would continue working on behalf of

Liberty Tax in the Territory until such time as Liberty Tax could find a replacement AD for the

territory.

        64.        Gulf Coast justifiably relied on the false representations from Liberty Tax’s

representatives and, consequently, continued to operate its business for the benefit of Liberty Tax,

which they would not have done but for Liberty Tax’s misrepresentations.

        65.       As the direct and proximate result of Liberty Tax’s actions, Gulf Coast has been

damaged.

        WHEREFORE, in consideration of the foregoing, the Plaintiff respectfully request the

following relief:

             1. Direct and consequential damages in the amount of $932,296;
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 13 of 16 PageID# 13




         2. Reasonable attorney’s fees and costs based upon the fraud described herein;

         3. Punitive damages in the amount of $350,000 based upon Liberty Tax’s intentional

              acts of fraud and deception; and

         4. Such other and further relief as the Court may deem just and proper.

                                   COUNT IV
                      BREACH OF GOOD FAITH AND FAIR DEALING

       66.      The Plaintiff repeat and re-allege the paragraphs above as if fully stated herein.

       67.      The Agreement imposed the duty of good faith and fair dealing upon the parties in

the performance and enforcement of a contract.

       68.      Liberty Tax acted in bad faith when it refused to timely provide Gulf Coast with

the necessary documents for renewal.

       69.      Liberty Tax wrongfully and intentionally breached the duty of good faith and fair

dealing when it failed to timely provide Gulf Coast with the documents necessary to implement its

right to renew “this Agreement.” Worse still, Liberty Tax gave Gulf Coast assurance that renewal

documents would be provided, even though it never intended to do so.

       70.      Liberty Tax did this by refusing to provide a new area developer agreement, on the

same terms as the original Agreement, or any other necessary documents for renewal, within a

reasonable time after receiving proper notice of Gulf Coast’s intent to renew.

       71.      As the direct and proximate result of Liberty Tax’s actions, Gulf Coast has been

damaged.

       WHEREFORE, in consideration of the foregoing, the Plaintiff respectfully request the

       following relief:

             1. Direct and consequential damages in the amount of $932,296; and

             2. Such other and further relief as this Court may deem just and proper.
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 14 of 16 PageID# 14




                                      COUNT IV
                                DECLARATORY JUDGMENT

       72.     The Plaintiff repeat and re-allege the paragraphs above as if fully stated herein.

       73.     The renewal provision of the Agreement states that the area developer may renew

“this Agreement.”

       74.     However, Liberty Tax released Revised Agreements with materially different terms

that is uniformly provided to all area developers as the basis for any renewed agreements.

       75.     The Revised Agreement includes the following material changes:

             A. Paragraph 3.3 of the Revised Agreement does not specify the percentage of fees

                or royalties payable to area developers and it should provide for the same 50%

                compensation as the original area developer agreement. Specifically, the Revised

                Agreement removes the area developer’s right to receive a 50% royalty payment

                for Liberty Tax owned stores. Additionally, the Revised Agreement requires area

                developers to provide support to Liberty Tax owned stores, even though they

                receive no payment of royalties from the Liberty Tax owned stores.

             B. Paragraphs 3.15 and 3.16 were added, which include the ability for Liberty Tax

                to deduct amounts allegedly owed to Liberty Tax from payments to the area

                developer, without any documentation or support, and the imposition of a

                $10,000 transfer fee for any transfer of the agreement;

             C. Paragraph 4.1 was amended to eliminate compensation for undeveloped

                territories that Liberty Tax re-acquires from area developers and expands the

                population of territories subject to re-acquisition, imposes two performance goals

                and permits Liberty Tax to delete active, revenue-producing franchises if the

                franchisee doesn’t meet the performance goals, and removes the language stating
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 15 of 16 PageID# 15




                  that deletion of territories was the “sole remedy” for failure to meet performance

                  goals.

              D. Paragraph 8.1 was amended to reduce the term of the Revised Agreement from

                  ten years to six years; and

              E. Paragraph 8.8(f) was added to impose liability on the area developer for any

                  attorney’s fees Liberty Tax incurred in enforcement of the Revised Agreement or

                  its successful defense of such an action by the area developer.

       76.      An actual justiciable controversy exists by way of Liberty Tax’s breach of its

contractual obligation to provide Gulf Coast with the opportunity to renew the same agreement

since Liberty Tax now requires all renewing area developers to sign the Revised Agreement.

       77.      Pursuant to 28 U.S.C. § 2201, Gulf Coast is entitled to a declaratory judgment that

states that the terms of the original Agreement provide it the right to renew the same agreement

without a material alteration of the terms and conditions.

       WHEREFORE, in consideration of the foregoing, the Plaintiff respectfully request the

       following relief:

             1. An order declaring that the original Agreement entered into by Gulf Coast require

                Liberty Tax to provide the opportunity for Gulf Coast to renew the same agreement,

                i.e. “this Agreement,” and not some other materially altered agreement;

             2. An order declaring that the Revised Agreements contain material differences from

                the original Agreement entered into by Gulf Coast and its predecessors;

             3. An order declaring that the Revised Agreement to be provided by Liberty Tax to

                Gulf Coast upon the specific performance referenced in the Counts above must be
Case 2:21-cv-00078-RAJ-RJK Document 1 Filed 02/08/21 Page 16 of 16 PageID# 16




            under the same material terms and conditions as the original Agreement signed by

            Gulf Coast;

         4. An order awarding to Gulf Coast its costs and expenses incurred as a result of filing

            this lawsuit; and

         5. Such other and further relief as this Court may deem just and proper.



                                           Respectfully Submitted,

                                           GULF COAST MARKETING, INC.

                                           By:     /s/ Christopher D. Davis
                                                   Of Counsel

                                           Christopher D. Davis (VSB #74809)
                                           Destinee B. Byers (VSB #94691)
                                           Erin C. McDaniel (VSB #94884)
                                           Davis Law, PLC
                                           555 Belaire Avenue, Suite 340
                                           Chesapeake, VA 23320
                                           Telephone number: 757-277-6772
                                           Fax number: 757-257-8614
                                           chris@davislawplc.com
                                           destinee@davislawplc.com
                                           erin@davislawplc.com
                                           Counsel for Plaintiff
